DETAILED ACTION

Examiner’s Note
	This application has been inherited by Examiner Carter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to communication filed on 28 June 2021. Presently, Claims 1-12, 18, and 20 remain pending and are examined on the merits. Claims 13-17 remain withdrawn from aprevious restriction election and claim 19 has been canceled.

Response to Arguments
	Applicant’s remarks on pg. 6 and amendments with respect to the drawings and reference number 129 from Fig. 1 has been fully considered. The objection is withdrawn in view of the amendments.
Applicant’s remarks on pg. 6 and amendments with respect to the 35 USC 103 rejection in view of Hansen et al. (US 20180014851) and Durvasula (US 20130296712). Applicant submits on pg. 6 that Hansen et al. and Durvasula alone or in combination fail to teach claim 1 in its entirety, including “a flexible cable extending from the shaft-less tool to the structured light source. Applicant further submits that “Without a flexible cable extending through the access port to connect the projector assembly 100 to a proximal structured light source, the metrology system 100 described in Durvasula cannot provide the same flexibility with respect to positioning and approach.” This is not persuasive because the optical fiber of Hansen was used to correspond to the cable element of the present application. Hansen et al. shows in Fig. 9 that the shaft is flexible/bendable (“The cannula comprises a flange portion 74 and an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 20180014851), in view of Durvasula (US 20130296712) alone or alternatively, further in view of Zipnick (US 20120143341).
Regarding claim 1, Hansen et al. discloses a robotic surgical system (“minimally invasive surgery system shown in FIGS. 17a and 17b comprises a robot” (Para. [0282])), comprising: 
a structured light source (a structured light source is necessitated by “a projector projecting a light pattern” (Para. [0282]) of fig. 17a, as a patterned light would need to be supplied to the projector in order to project a light pattern); 
a tool (cannula, figs. 17a [0282]) comprising a projector (“cannula assembly comprises a projector” (Para. [0282]), and as seen in fig. 17a, the projector is attached to the cannula) configured to emit a structured light pattern on a surface of an anatomical structure (“cannula assembly comprises a projector projecting a light pattern, which is reflected by the surgical surface as illustrated with the cross hatched pattern” (Para. [0282]) and as seen in fig. 17a); and 
a flexible cable (“optical fiber” (Para. [0112])) extending from the tool to the structured light source (“the pattern light source and an optional battery are arranged in an external light source unit and are optically connected to the projector e.g. via an optical fiber, directly connected or by use of free space optics” [0112], wherein the projector is attached to the cannula in the proposed combination with the embodiment pertaining to figs. 17a-b, paragraph [0262], Fig. 9 shows the optical fiber disposed in the bent section of the tool and therefore the optical fiber (i.e. cable) is inherently flexible in order to assume the bent shape of the tool).  
Hansen et al. does not disclose that the tool is shaft-less.
However, Durvasula, also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” (Para. [0023]), fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” (Para. [0166]), which has a projector attached to it as described in para. [0021]-[0023] as seen in fig. 3).

 In the alternative, if it is not clear that the cable (i.e. optical fiber) of Hansen et al. is flexible (i.e. flexible cable), Zipnick teaches the optical fibers are flexible (“…as bendable as an optical fiber. Exceptionally small optical fibers with very narrow diameters can be extremely bendable, such as to be capable of being bent up to 90 degrees, or even up to 120 degrees or more.” (Para. [0735])).
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cable of Hansen et al. in view of Durvasula with a flexible cable (i.e. flexible optical fiber), as taught by Zipnick, as the substitution of one known cable type (i.e. optical fiber) for another yield predictable results to one of ordinary skill in the art. The flexible cable taught in Zipnick offers an advantage to provide the ability to negotiate or manipulate the fiber (i.e. cable) through the area of interest (Para. [0735]). One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully manipulating the cable would be yielded.
Regarding claim 2, Hansen et al. further discloses an image sensor configured to detect the structured light pattern (“A camera e.g. of an endoscope captures images of the reflected pattern” (Para. [0282])).  
Regarding claim 8, Hansen et al. further discloses a spectral light source (“pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors” (Para. [0093])), wherein the tool further comprises a second projector (“At 
Hansen et al. does not disclose that the tool is shaft-less.
However, Durvasula, also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” (Para. [0023]), fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” (Para. [0166]), which has a projector attached to it as described in para. [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for 
In the alternative, if it is not clear that the cable (i.e. optical fiber) of Hansen et al. is flexible (i.e. flexible cable), Zipnick teaches the optical fibers are flexible (“…as bendable as an optical fiber. Exceptionally small optical fibers with very narrow diameters can be extremely bendable, such as to be capable of being bent up to 90 degrees, or even up to 120 degrees or more.” (Para. [0735])).
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art to substitute the cable of Hansen et al. in view of Durvasula with a flexible cable (i.e. flexible optical fiber), as taught by Zipnick, as the substitution of one known cable type for another yield predictable results to one of ordinary skill in the art. The flexible cable taught in Zipnick offers an advantage to provide the ability to negotiate or manipulate the fiber through the area of interest (Para. [0735]). One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully manipulating the cable would be yielded.

Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 20180014851), in view of Durvasula (US 20130296712) alone or alternatively, in view of Zipnick (US 20120143341) as applied to claim 2 above, and further in view of Rabindran et al. (US 20200315721).
Regarding claim 3, Hansen further discloses a robotic arm (“robot arm” (Para. [0282]) as seen in fig. 17a); with a portion configured to hold the tool at a particular location (as seen in fig. 17a, the robot arm is holding the cannula via its mounting portion and the robot has pegs to hold the mounting portion of the cannula (Para. [0282])).
Hansen et al. does not disclose that the tool is shaft-less.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” (Para. [0024]), which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.
However, modified Hansen et al. does not disclose a grasper operably coupled to the robotic arm, wherein the grasper is configured to grasp the tool.
Rabindran et al., also in the field of a robotic surgery system, does teach a grasper (“cannula clamp 126”, fig. 3; para. [0091]) operably coupled to the robotic arm (“the robotic manipulator arm assemblies 120”, fig. 3; para. [0089] and “instrument holder 122 is pivotably coupled to a distal end of the robotic manipulator arm assembly 120” (Para. [0090]) wherein “instrument holder 122 includes an instrument holder frame 124, a cannula clamp 126, and an instrument holder carriage 128” (Para. [0091])), wherein the grasper is configured to grasp the tool (“cannula clamp 126 can be actuated to couple with, or to uncouple from, the cannula 180” (Para. [0091])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a grasper operably coupled to the robotic arm, wherein the grasper is configured to grasp the tool as the grasper (clamp) allows for easy coupling and uncoupling of the tool and the robotic arm (Para. [0091]).
Regarding claim 4, Hansen et al. further discloses that the tool further comprises a tab (“mounting portion” para. [0282]), and wherein the portion is configured to releasably hold the tab to maneuver the tool (“cannula assembly is detachably mounted to the robot arm” (Para. [0032]) and “mounted to the robot arm via its mounting portion” (Para. [0282]) and with this configuration, the cannula is maneuvered as it is mounted to the robot arm and “robot arm comprises a number of joints J for bending, rotating, twisting and generally moving the robot arm” (Para. [0282])).  
Hansen et al. does not disclose that the tool is shaft-less.
However, Durvasula, also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” (Para. [0023]), fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” (Para. [0166]), which has a projector attached to it as described in para. [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” (Para. [0024]).
However, modified Hansen et al. does not disclose that the portion holding the tool is a grasper.
Rabindran et al., also in the field of a robotic surgery system, further teaches the grasper (“cannula clamp 126”, fig. 3; para. [0091]) is configured to releasably grasp the tool (“cannula clamp 126 can be actuated to couple with, or to uncouple from, the cannula 180” (Para. [0091])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a grasper as the grasper (clamp) allows for easy coupling and uncoupling of the tool and the robotic arm (Para. [0091]).
Regarding claim 5, Hansen et al. further discloses a control circuit (“computer system” (Para. [0282]) and fig. 17b) in signal communication with the image sensor (“A camera e.g. of an endoscope captures images of the reflected pattern and transmit image dat[a] to the computer system as illustrated in FIG. 17b” (Para. [0282])), wherein the control circuit is configured to determine a distance from the projector to the surface of the anatomical structure (“image data is processed by the computer system using software algorithms for determining spatial position and orientation of the projector relative to the surgical surface e.g. distance B” (Para. [0282]) as seen in fig. 17b).
Regarding claim 6, Hansen et al. further discloses the control circuit is further configured to determine the coordinates of the tool in a robotic coordinate system (“image data is processed by the computer system using software algorithms for determining spatial position and orientation of the projector relative to the surgical surface e.g. distance B” (Para. [0282]) as seen in fig. 17b, where the projector is attached to the cannula which is mounted to the robot (Para. [0282])).  
Hansen et al. does not disclose that the tool is shaft-less.
However, Durvasula also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” (Para. [0024]).
Regarding claim 7, Hansen further discloses a second robotic arm (“robot may comprise several arms” (Para. [0282]) and “another robot arm” (Para. [0038])); and 

Hansen et al. does not disclose that the tool is shaft-less.
However, Durvasula, also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” (Para. [0023]), fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” (Para. [0166]), which has a projector attached to it as described in para. [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” (Para. [0024]), which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.

Claim 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 20180014851), in view of Durvasula (US 20130296712) alone or alternatively, in view of Zipnick (US 20120143341) as applied to claims 8 and 1 above, and further in view of Irisawa (US 20170071475).
Regarding claim 9, Hansen et al. further discloses a control circuit (“computer system” (Para. [0282]) and fig. 17b) in signal communication with the image sensor (“A camera e.g. of an endoscope captures images of the reflected pattern and transmit image dat[a] to the computer system as illustrated in FIG. 17b” (Para. [0282])).
However, modified Hansen et al. does not disclose the control circuit is configured to determine a depth of the embedded structure below the surface of the anatomical structure.  
Irisawa, also in the field of tools with attached light emitters, does teach the control circuit is configured to determine a depth of the embedded structure below the surface of the anatomical structure (“sound source position detection unit 30 detects the position of the photoacoustic wave generating source from the photoacoustic image generated by the photoacoustic image generation unit 25” [0067] and “sound source position detection unit 30 may detect the position of the photoacoustic wave generating source at a position deeper than the depth position set in advance. For example, the sound source position detection unit 30 excludes a shallow region where the depth position is shallower than 2 mm, and detects the position of the photoacoustic wave generating source in a region where the depth position is 2 mm or more” [0067]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determination of a depth of the embedded structure below the surface of the anatomical structure, in order to provide greater visualization to the operator, unable to see from the surface the depth of the structure.
Regarding claim 11, Hansen et al. further discloses the tool (cannula, figs. 17a (Para. [0282])) further comprises a second projector (“At least the projectors of the pattern generating member are configured to be at least temporarily fixed to the cannula shaft portion of the cannula” (Para. [0092])) in a plurality of wavelengths (“it is possible to choose the wavelength” (Para. [0124]) and “the pattern light source is configured for emitting at least one electromagnetic wavelength within the IR range of from about 700 nm to about 1 mm, such as from about 800 to about 2500 nm” (Para. [0130]) which is the source for the projectors (Para. [0093])) capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure (As disclosed in the present application’s specification, the wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface are in the NIR or SWIR range (Para. [0133]) which is defined as 700-1400nm for NIR and 1400-3000nm for SWIR in Table 1. With this, Hansen discloses projecting light in the range of 800-2500nm (Para. [0130]), which by the present application’s definition, would be cable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface).
Hansen et al. does not disclose that the tool is shaft-less.
However, Durvasula also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” (Para. [0024]), which 
However, modified Hansen et al. does not disclose that the second projector is configured to emit photoacoustic signals.
Irisawa, also in the field of tools with attached light emitters, does teach the second projector (“light emitting portion 156”, fig. 3; [0055]) is configured to emit photoacoustic signals (“light emitted from the light emitting portion 156 is emitted to the light absorption member 157. Due to the absorption of the emitted light by the light absorption member 157, a photoacoustic wave is generated” [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a second projector configured to emit photoacoustic signals in order to “visualize the inside of the body based on the photoacoustic waves” (Para. [0006]), and not be limited to only imaging the surface of the object.
Regarding claim 12, modified Hansen et al. does not disclose a receiver configured to detect ultrasonic vibrations of the photoacoustic signals.
However, Irisawa, in the field of tools with attached light emitters, further teaches a receiver (probe 11, fig. 1; Para. [0059]) configured to detect ultrasonic vibrations of the photoacoustic signals (“probe 11 is an acoustic wave detection unit, and has a plurality of detector elements (ultrasound transducers) arranged in a one-dimensional manner. The probe 11 detects photoacoustic waves generated from the light absorption member 157 (refer to FIG. 3) after the insertion needle 15 is inserted into the subject” (Para. [0059])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate photoacoustic imaging with a second projector and receiver in .

Claim 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 20180014851), in view of Durvasula (US 20130296712) alone or alternatively, in view of Zipnick (US 20120143341), as applied to claim 1, in further view of in further view of Choi et al. (US 20110257661).
Regarding claim 10, Hansen further discloses the robotic surgical system further comprises: a robotic arm (“robot arm” [0282] as seen in fig. 17a).
Hansen et al. does not disclose that the tool is shaft-less.
However, Durvasula also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” (Para. [0024]), which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.
However, modified Hansen et al. does not disclose the tool further comprises a first magnet; and a second magnet operably coupled to the robotic arm, wherein a magnetic attraction between the first magnet and the second magnet allows the robotic arm to maneuver the tool.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a first magnet on the tool and a second magnet on the robotic arm so that the robotic arm can maneuver the tool via magnetic attraction as this would allow for a more secure attachment of the tool to the robotic arm than more traditional methods, such as graspers or clamps, would provide which can easily release the tool if hit with enough force.
Regarding claim 18, Hansen et al. discloses a robotic tool (“minimally invasive surgery system shown in FIGS. 17a and 17b comprises a robot” (Para. [0282])), comprising:
a proximal component (“robot arm” (Para. [0282]) as seen in fig. 17a); and
a distal component (“cannula”, figs. 17a (Para. [0282])), comprising:
a first projector (“cannula assembly comprises a projector” (Para. [0282]), and as seen in fig. 17a, the projector is attached to the cannula) configured to emit a structured light pattern on a surface of an anatomical structure (“cannula assembly comprises a projector projecting a light pattern, which is 
a second projector (“At least the projectors of the pattern generating member are configured to be at least temporarily fixed to the cannula shaft portion of the cannula” (Para. [0092])) configured to emit spectral light in a plurality of wavelengths (“it is possible to choose the wavelength” (Para. [0124]) and “the pattern light source is configured for emitting at least one electromagnetic wavelength within the IR range of from about 700 nm to about 1 mm, such as from about 800 to about 2500 nm” (Para. [0130]) which is the source for the projectors (Para. [0093])) capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure (As disclosed in the present application’s specification, the wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface are in the NIR or SWIR range (Para. [0133]) which is defined as 700-1400nm for NIR and 1400-3000nm for SWIR in Table 1. With this, Hansen discloses projecting light in the range of 800-2500nm (Para. [0130]), which by the present application’s definition, would be cable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface); and
a flexible cable extending from the distal component to a light source (“the pattern light source and an optional battery are arranged in an external light source unit and are optically connected to the projector e.g. via an optical fiber, directly connected or by use of free space optics” [0112], wherein the projector is attached to the cannula in the proposed combination with the embodiment pertaining to figs. 17a-b, paragraph [0262], Fig. 9 shows the optical fiber disposed in the bent section of the tool and therefore the optical fiber (i.e. cable) is inherently flexible in order to assume the bent shape of the tool).
Hansen et al. does not disclose that the tool is shaft-less.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” (Para. [0024]), which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.
In the alternative, if it is not clear that the cable (i.e. optical fiber) of Hansen et al. is flexible (i.e. flexible cable), Zipnick teaches the optical fibers are flexible (“…as bendable as an optical fiber. Exceptionally small optical fibers with very narrow diameters can be extremely bendable, such as to be capable of being bent up to 90 degrees, or even up to 120 degrees or more.” (Para. [0735])).
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art to substitute the cable of Hansen et al. in view of Durvasula with a flexible cable (i.e. flexible optical fiber), as taught by Zipnick, as the substitution of one known cable type for another yield predictable results to one of ordinary skill in the art. The flexible cable taught in Zipnick offers an advantage to provide the ability to negotiate or manipulate the fiber through the area of interest (Para. [0735]). One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully manipulating the cable would be yielded.

Choi et al., also in the field of a robotic surgery system, does teach the proximal component (robot arm 20, fig. 7; (Para. [0121])) comprises a first magnet (“the magnet unit 22 for moving the cannula module 29 may be mounted on the robot arm 20” (Para. [0121]) and “magnet unit 22, such as of a permanent magnet or electromagnet” (Para. [0120]), as seen in fig. 7); and the distal component (“bendable tube 36”, fig. 7; para. [0120]) comprises a second magnet (“cannula module 29 made from a magnetic object” (Para. [0122]) and this magnetic object may be made of “material having a magnetic quality, such as a magnet or metal, etc” (Para. [0119]), where “bendable tube 36, such as a rubber tubing, etc., may be connected to the cannula module 29” (Para. [0119])), wherein a magnetic attraction between the first magnet and the second magnet allows the proximal component to maneuver the distal component through tissue (“by moving the magnet unit 22, such as of a permanent magnet or electromagnet, etc., outside the skin, the cannula module 29 inserted into the body can be moved by way of magnetic force” (Para. [0120])).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a first magnet on the proximal component and a second magnet on the distal component so proximal component to maneuver the distal component via magnetic attraction as this would allow for a more secure attachment of the tool to the robotic arm than more traditional methods, such as graspers or clamps, would provide which can easily release the tool if hit with enough force.
Regarding claim 20, Hansen et al. further discloses the light source is configured to provide light to the first projector and the second projector (“pattern light source may comprise a splitter and/or a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other relevant prior art:
Lieponis (US 20070239149) refers to a multi-purpose surgical instrument with integral optical system. The subject matter contained in this publication is similar to the present application; therefore it is regarded as relevant prior art.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793